BRIGHT, Circuit Judge,
concurring.
I concur in the result for reasons set forth by the majority in its alternate ground for affirmance as discussed in the penultimate paragraph of the panel opinion.
In my view, contrary to that of the majority, NLRB v. Local No. 103, Iron Workers, 434 U.S. 335, 98 S.Ct. 651, 54 L.Ed.2d 586 (1978), does not control the outcome of this case as the present controversy arises in the context of an alleged breach of contract, not in the context of an unfair labor practice as was the situation in Iron Workers. Additionally, therefore, I would note that Contractors, Laborers, Teamsters and Engineers Health & Welfare Plan v. Associated Wrecking Co., 638 F.2d 1128 at 1130 n.5 (8th Cir. 1981), does not govern the disposition of this controversy because the record establishes that the parties did not consummate any prehire agreement.